Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on October 13, 2022 has been entered.

Response to Remarks
Applicant's remarks filed October 13, 2022 have been fully considered but they are not persuasive.  Previously indicated allowable subject matter of claims 3, 7 and 9 relied upon the base claim 1 and respective intervening claims, the limitations of which have not been faithfully incorporated into amended claim 1, new claim 23 nor new claim 29.

Claim Objection
Claim 23 states in part; “the beam element” of the second electrical arrangement, which lacks antecedent basis.  

Claim 29 states in part; “the first RF electrode” which lacks antecedent basis.  
Correction required.

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 24-42 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  


Independent claims 24 and 29 both state in part; “each electrical arrangement of the at least two electrical arrangements comprises: a first microelectromechanical relay, the first microelectromechanical relay comprising” - which is not an accurate claim for the disclosed invention.  The disclosed invention comprises circuit configurations connecting at least two MEMS relay switches where each MEMS relay is an “electrical arrangement” in and of itself, there is no “first” thus intonating there would be a “second” and so on.
For examination purposes, that portion of claims 24 and 29 will be interpreted as;
--each electrical arrangement of the at least two electrical arrangements comprises: 
a  . . . --
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Huber et al. (US 2004/0091203) in view of Morris et al. (US 9,281,128).
Huber et al. [Fig. 4] shows an electrical arrangement, comprising: a first microelectromechanical relay 10’, the first microelectromechanical relay comprising a beam element 30’ configured to switch [0054] from a first position adjacent to a first electrode 20c’ to a second position adjacent a second electrode 12; a first RF                electrode 20a and second RF electrode 20b configured to be either electrically isolated or electrically coupled to the beam element 30’ in the following manner depending on the beam element position: when the beam element 30’ is in the first position adjacent to the first electrode 20c’, the first RF electrode 20a and the second RF electrode 20b  are electrically coupled to the beam element 30’; and when the beam element is in the second position adjacent to the second electrode 12, the first RF electrode 20a and the second RF electrode 20b  are electrically isolated.
	However Huber et al. does not show circuit details.
	Morris et al. [Fig. 2D] shows an analogous micromechanical relay with circuit details which include a first isolation circuit [at 50] electrically coupled to the analogous first electrode 40 and configured to isolate a lower voltage source from the first electrode [Col. 5, lines 36-42]; a second isolation circuit [at 44] electrically coupled to the analogous second electrode 32 and configured to isolate an upper voltage source from the second electrode [Col. 8, lines 1-10]; and a ground bias resistor 44 electrically coupled between the beam element [at 32] and an electrical ground connection GND.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electrical arrangement shown by         Huber et al. would be capable of providing for the circuit details exemplified by               Morris et al. as one of a number of obvious circuit configurations for the electrical arrangement.

Allowable Subject Matter
Claims 2, 4 and 23-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims; as well as overcoming applicable 35 U.S.C. §112(b) rejections above.


Regarding claim 2;  allowability resides at least in part with the prior art not showing or fairly teaching a micromechanical relay comprising a beam element which switches from being adjacent a first electrode to being adjacent a second electrode which  either couples or isolates first and second RF electrodes; first and second isolation circuits respectively coupled to the first and second electrodes each comprising a bias resistor as well as a ground bias resistor electrically coupled between the beam element and an electrical ground connection in conjunction with ALL the remaining limitations within claims 1           and 2.

Regarding claim 23;  allowability resides at least in part with the prior art not showing or fairly teaching a first electrical arrangement comprising a micromechanical relay having a beam element which switches from being adjacent a first electrode to being adjacent a second electrode which either couples or isolates first and second RF electrodes; first and second isolation circuits respectively coupled to the first and second electrodes as well as a ground bias resistor electrically coupled between the beam element and an electrical ground connection; where the first RF electrode within the first electrical arrangement is electrically coupled to a second RF electrode within a second electrical arrangement and the beam element in the first electrical arrangement is electrically coupled to a beam element within the second electrical arrangement through a ground resistor in conjunction with ALL the remaining limitations within claims 1 and 23.





Regarding claim 24;  allowability resides at least in part with the prior art not showing or fairly teaching a circuit, comprising: at least two electrical arrangements in which at least two first RF electrodes of the at least two electrical arrangements are electrically coupled together as are at least two second RF electrodes of the at least two electrical arrangements electrically coupled together, where each of the at least two electrical arrangements comprise a microelectromechanical relay having a beam element which switches from being adjacent a first electrode to being adjacent a second electrode which either couples or isolates first and second RF electrodes; and at least one of the at least two beam elements of the at least two electrical arrangements is electrically coupled to an electrical ground connection through at least one ground bias resistor in conjunction with ALL the remaining limitations within claim 24.

Regarding claim 29;  allowability resides at least in part with the prior art not showing or fairly teaching a circuit, comprising: at least two electrical arrangements in which at least two first RF electrodes of the at least two electrical arrangements are electrically coupled together forming one electrical common node; and at least one shared ground bias resistor electrically coupled to a common ground node; where each of the at least two electrical arrangements comprise a microelectromechanical relay having a beam element which switches from being adjacent a first electrode to being adjacent a second electrode which either couples or isolates first and second RF electrodes in conjunction with ALL the remaining limitations within claim 29.




Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov                                                               
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833